The proration umpire filed a complaint against Hall  Briscoe, Inc., charging violations of orders of the commission, No. 5413 and No. 5414, in that said company allowed its oil well in the Oklahoma City field to overproduce on January 3, 5, 7, and 9, 1931, contrary to the provisions of said orders. Separate affidavits and complaints were lodged as to each day on which the well was allowed to overproduce, but by stipulation the parties tried the instant cause and agreed that the entire four causes should be controlled before the commission and in the Supreme Court by the order and judgment finally prevailing in this cause. The Corporation Commission found the defendant guilty and assessed a fine of $200; accordingly, the same fine applies to each of the other causes, resulting in a total fine of $800.
Among other things urged by appellant it is insisted that the orders of the commission made for the period in question are void, since they were made without notice.
A stipulation filed in this court by the parties hereto is to the effect that the issues of law and fact in this case are identical with those in the case of H. F. Wilcox Oil  Gas Co. v. Walker et al., 169 Okla. ___, 35 P.2d 893, which opinion was filed September 11, 1934, subsequent to the filing of the appeal and briefs herein. It is further stipulated that the decision in that case is governing in this case.
Therefore, upon the authority of said case, the orders of the Corporation Commission in its causes No. 10528, 10529, 10530, and 10531, fining the appellant $200 in each of said causes, are vacated and remanded, with directions to dismiss the same.
McNEILL, C.J., and RILEY, BUSBY, and GIBSON, JJ., concur.